GARLAND, District Judge,
after stating the foregoing facts, delivered the opinion of the court.
The claim of the United States is this: At the time of the withdrawal of indemnity lands along the line of the Southern Minnesota Railway Company opposite the land in question, to wit, on September io, 1866, there was a valid homestead filing on the land in question, made by Luman Barkley on June 21, 1866. That the cancellation of Barkley’s entry on January 14, 1868, left the land in controversy open to selection by any legal applicant. Ryan v. Railroad Co., 99 U. S. 382, 25 L. Ed. 305; Wisconsin Cent. R. Co. v. Price Co., 133 U. S. 496, 10 Sup. Ct. 341, 33 L. Ed. 687. That as Michael Donovan applied to enter the land in June, 1868, and was wrongfully refused so to do by the local land office, that Donovan still is entitled to enter the land for the reason that the Southern Minnesota Railway Company did not select the same as indemnity land until November 29, 1870. There is no question but that the United States can com*972menee and maintain this action, so far as its right to do so is concerned. Van Wyck v. Knevals, 106 U. S. 360, 1 Sup. Ct. 336, 27 L. Ed. 201; U. S. v. San Jacinto Tin Co., 125 U. S. 273, 8 Sup. Ct. 850,. 31 L. Ed. 747; U. S. v. Missouri, K. & T. R. Co., 141 U. S. 358, 12 Sup. Ct. 13, 35 L. Ed. 766; U. S. v. Oregon & C. R. Co., 101 Fed. 316; U. S. v. Winona & St. P. R. Co., 15 C. C. A. 117, 67 Fed. 969;. chapter 376, § 2, 24 Stat. 556. But as it conclusively appears by the-record in this case that the United States has no interest in the land itself, and that the whole object of the action is to restore the land to-the United States in order that it may convey it to Donovan, the case falls within the rule announced in U. S. v. Beebe, 127 U. S. 338, 8 Sup. Ct. 1083, 32 L. Ed. 121, wherein Justice Eamar uses the following language:
“We are of the opinion that when the government is a mere formal complainant in a suit, not for the purpose of asserting any public right, or protecting any public interest, title, or property, but merely to form a conduit-through which one private person can conduct litigation against another private person, a court of equity will not be restrained from administering the equities existing between the real parties by any exemption of the-government designed for the protection of the United States alone.”
The fact that this action is claimed to have been brought under the-act of March 3, 1887 (24 Stat. 556), cannot affect this rule. The act referred to 'simply confers the right to bring this action after demand and refusal to convey. It does not say that the government shall re-coyer in any event. If this had been the object of congress, it would; have been easier to have devested the title by the act itself, without going into court, which, of course, could not have been done. Conceding, but not deciding, that the facts show that Donovan obtained a. right to the land in controversy superior to the Southern Minnesota. Railway Company, still we are of the opinion that these same facts-disclose a case where the doctrine of laches should be applied. This land was certified to the state of Minnesota March 25, 1871, 22 years,, lacking a few days, prior to the commencement of this action against the railway companies. The Erichsrud heirs and Woodwick were not brought into the 'suit by supplemental bill till March 4, 1901, 30 years-after said certification. This action could have been commenced by the United States at any time after the date of certification, and Donovan’s knowledge of his claim to this land must be held in this action-to be the knowledge of the United States. Donovan was out of possession of the land 16 years prior to the commencement of this suit against the Erichsrud heirs and Woodwick. By section 5134, Gen. St. Minn. 1894, actions for the recovery of real estate are limited to a period of 15 years from the last possession of the plaintiff or his ancestor or grantor. This court in the case of Kelley v. Boettcher, 29 C. C. A. 14, 85 Fed. 62, exhaustively discussed the rules which govern the application of the doctrine of laches. Without repeating what is-there said, we may state on the authority of the case referred to, and the authorities therein cited, that the settled rule is that courts of equity are not bound by, but that they usually act or refuse to act in-analogy to, -the statute of limitations relating to actions at law of like *973•character, and that, when a suit is brought after the statutory time has elapsed, the burden is on complainant tó show, by proper averment and proof, that it would be inequitable to apply the doctrine of laches to his case. We think that the evidence in this case not only does not show that it would be inequitable to apply the doctrine of laches, but, on the contrary, the evidence shows that in equity and good conscience it ought to be applied. O. C. Erichsrud, as assignee of the contract held by Thompson, paid the balance due on the contract to the Southern Minnesota Railway Company, and received a deed for the land in controversy March 20, 1888. At this time Erichsrud seems to have had no notice of the claim of Donovan. Donovan was out of possession, and there was no claim of record. On May 24, 1899, when Woodwick purchased the land from the Erichsrud heirs, paying $2,000 therefor, O. C. Erichsrud had not been served with subpoena, and the heirs were not parties to this action. If Erichsrud was an innocent purchaser, then Woodwick obtained whatever title Erichsrud could convey. This suit, at the time Woodwick purchased, was not lis pendens, as Erichsrud had not been served with subpoena. Murray v. Ballou, 1 Johns. Ch. 566; Union Trust Co. v. Southern Inland Nav. & Imp. Co., 130 U. S. 570, 9 Sup. Ct. 606, 32 L. Ed. 1043. It is claimed that Woodwick cannot be an innocent purchaser for the reason that he or his grantors never had the legal title. Whether the certification of the land in question under the facts as they appear in this case carried the legal title, or whether Woodwick can be said to be in a technical sense an innocent purchaser, we do not care to determine. He certainly occupies a position which appeals to a court of equity to such an extent as to justify this court in refusing relief after the statute of limitations at law has run.
The decree below was for the right party, and is affirmed.